Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2021 has been entered.
 
Election/Restrictions
Election of Group I, drawn to calibrating a system, was made without traverse in the reply filed on 8/7/2020.	 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 16-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter 
Regarding Claims 1 and 16, While the original disclosure teaches a rod side vented to atmosphere, the original disclosure does not teach “receiving the seed treatment liquid in a container…wherein the downstream side is open to atmosphere”.  
Regarding Claims 1 and 16, The original disclosure does not teach the downstream side is untouched by the seed treatment liquid.
Regarding Claim 4, The original disclosure does not teach reversing the pump to move the piston within the container.
Regarding Claim 4, The original disclosure does not teach wherein the piston cleans the container when moving.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardi (US 2015/0359164) in view of Leahy (US 2008/0302986) and Draus (US 5170656).
	Regarding Claims 1-2, 5, and 7, Bardi teaches a method of automatically calibrating a liquid treatment system in a seed treater ([0070]), the method comprising: pumping a seed treatment liquid using a seed treatment pump ([0070]); receiving the seed treatment liquid in a container downstream ([0070]), measuring a volume of seed treatment liquid in the container after a predetermined amount of 
	Bardi does not teach a calibration container having a piston as claimed; however, Leahy teaches a vertical calibration meter including a container having a piston defining an upstream side and a downstream side wherein the downstream side is open to atmosphere and untouched by the seed treatment liquid (Fig. 1 and [0036-0039]).  Leahy teaches the piston having a rod (calibration stem [0038]).  Leahy teaches the calibration apparatus being configured for electronic operation and for computer assisted or automated control.  It would have been prima facie obvious to one of ordinary skill in the art to modify the calibration container of Bardi to be a container, as taught in Leahy, because Leahy teaches it is a suitable container for calibration of volumetric flow of a fluid and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the calibration of Bardi with a container as taught in Leahy.
	Leahy does not teach the calibration based on the time it takes to fill a predetermined volume; however, Draus teaches a calibration cylinder for detecting the time required for a predetermined volume of liquid to fill the cylinder by using a first and second level sensor (col. 2 ln. 28-61).  Draus teaches the sensors connected to the controller (col. 2 ln. 43-61).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the calibration method of Bardi and Leahy to include calibrations based on the time it takes to fill a predetermined volume, as taught in Draus, because it is a known method of calibration and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the calibration of Bardi with methods as taught in Draus.
	Regarding Claim 3, Leahy teaches the chamber being sealed and the piston in an undisplaced position.  Leahy does not explicitly teach bleeding air from the container; however, Draus teaches first bleeding air from the container (col. 4 ln. 25-31, col. 2 ln. 43-61).  It would have been prima facie 
	Regarding Claim 6, Bardi teaches operating a valve to control flow of the seed treatment liquid to an applicator ([0053]).

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bardi (US 2015/0359164) in view of Leahy (US 2008/0302986) and Draus (US 5170656) as applied to claims 1-3 and 5-7 above, and further in view of Gill (US 4925096).
	Regarding Claim 4, Leahy teaches the cylinder emptied by the force of the spring ([0039]).  Leahy does not teach the cylinder emptied by the pump; however, emptying a calibration vessel by running the pump in reverse is known in the art (Gill, col. 5 ln. 65-col. 6 ln. 8).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of the combined references to include reversing the pump to empty the calibration vessel, as taught in Gill, because it is a known method of empting a calibration vessel and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the calibration of the combined references with emptying as taught in Gill.

	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bardi (US 2015/0359164) in view of Leahy (US 2008/0302986) and Draus (US 5170656) as applied to claims 1-3 and 5-7 above, and further in view of Rosaen (US 4569233).
	Regarding Claims 16 and 18-19, Bardi teaches photosensors and does not explicitly teach a pinion encoder and a rack; however, Rosaen teaches a pinion and rack indicator device for the output shaft of a piston type flow meter (col. 2 ln. 5-23). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the calibration method of the combined 
	Regarding Claim 17, Leahy teaches the piston having a rod (calibration stem [0038]).
	Regarding Claim 20, Draus teaches a concentric sleeve (piston 22 with hole 28) is movable with the piston rod and the rack (Fig. 1a).

Response to Arguments
Applicant’s arguments, see amendment and arguments directed to the amendment, filed 5/18/2021, with respect to the previous prior art rejection of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as discussed above.
Applicant's other arguments filed 5/18/2021 have been fully considered but they are not persuasive.
Applicant argues Figure 1 supports the limitation wherein the downstream side is open to atmosphere and is thus untouched by the seed treatment liquid.  In response to applicant’s argument, while Figure 1 and the specification teach the rod side vented to atmosphere, Figure 1 does not teach the downstream side open to the atmosphere and untouched by the seed treatment liquid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712